DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection under Zhang et al (Effects of immobilizing sites of RGD peptides in amphiphilic block copolymers on efficacy of cell adhesion, Biomaterials 31 (2010) 7873-7882) in view of Hara et al (WO2009148121)  maintained and therefore it is proper to make this rejection FINAL.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-5,  12-15 and new claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Effects of immobilizing sites of RGD peptides in amphiphilic block copolymers on efficacy of cell adhesion, Biomaterials 31 (2010) 7873-7882) in view of Hara et al (WO2009148121, cited herein with identical US 20190105412) 

New claims 16 and 17 are noted. 

Regarding claim 16, Hara teaches amphiphilic diblock copolymer comprising hydrophilic and hydrophobic blocks (see Scheme 3 at 0392).

In reference to claim 17, Zhang discloses a hydrophilic-hydrophobic block-copolymer, which is capable to form 3-dimentional structure (see Scheme 1 at page 7874).

The rejection can be found in the NON-FINAL office action mailed 7/18/2022 and is herein incorporated by reference.
Allowable Subject Matter

3.	Claims 6-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner agrees with Applicant’s arguments and rejection under 35 U.S.C. 102(a)(2) over by Ozeki et al (WO 2017017969) is withdrawn.
The closest prior art is represented by Hara et al (WO2009148121).
The reference teaches a block-copolymer of the claimed d structure. However, Hara fails to  teach steps of gel preparation (i.e. organogel preparation and organic solvent evaporation for xerogel production). 


Response to Arguments

4.	Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant submits that there is no reasonable expectation that the alleged substitution of Zhang's polymer with Hara's PSar-PLLA block would have the same characteristics and  the polymers in each of Zhang and Hara are being used for different purposes.

Examiner disagrees. Both Zhang (see Figure 3 at page 7877) and  Hara (see 0578) use the block-copolymers for the same purposes. Thus,  they can be interchangeably replaced. The motivation for such exchange can be found in NON-FINAL office action mailed 7/18/2022.

Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765